Case: 20-20656      Document: 00516273195         Page: 1    Date Filed: 04/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                    April 8, 2022
                                  No. 20-20656
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rollie Andre Lott,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:18-CR-734-1


   Before Clement, Haynes, and Higginson, Circuit Judges.
   Per Curiam:*
          Rollie Andre Lott, federal prisoner # 77670-479, appeals the denial of
   his motion for appointment of counsel, which he filed after the district court
   granted a writ of garnishment in favor of the Government. He argues that
   the district court violated his due process rights by failing to hold a hearing


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20656      Document: 00516273195           Page: 2    Date Filed: 04/08/2022




                                     No. 20-20656


   pursuant to 28 U.S.C. § 3202(d). He also moves this court for appointment
   of counsel on appeal.
          In his brief before this court, Lott asserts that the property at issue was
   exempt from garnishment and that it belonged to another person. Because
   Lott did not move for a hearing for the district court to resolve these issues,
   this court will not consider them on appeal. See Leverette v. Louisville Ladder
   Co., 183 F.3d 399, 341-42 (5th Cir. 1999)..
          AFFIRMED; MOTION DENIED.




                                           2